Title: To George Washington from Timothy Pickering, 16 February 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Philadelphia Feby 16. 1782
                  
                  The pay & Subsistence of divers officers in the quarter master generals department being deemed inadequate to their services, & no provision made for some necessary officers, the following view of the present appointments and of those proposed, is respectfully presented to the consideration of the Commander in Chief.
                  
                     chart
                  
                  The condition of the Southern States compelling the army there to draw its supplies from distant places, & the forage department being consequently exposed to extraordinary expences in making their collections, it seems reasonable that some allowances should be made on that account in addition to their pay.  What this should be, General Greene, or the General officer commanding there from his knowledge of the circumstances which occasion such extraordinary expence, can from time to time determine.
                  Colonel Carringtons observations on this point, and the above proposed alterations of the pay subsistence of the officers in his department appear to be just.  A copy of this letter on the Subject is herewith presented.
                  
                     Tim: Pickering
                     Q.M.G.
                  
                Enclosure
                                    
                     
                        Sir
                        Philadelphia Feb. 16. 1782
                     
                     The Establishment & organization of the Quarter Master Generals Department for the Southern Army being made by General Greene after he took the command there, the necessities of the service would not admit of an Arrangement of the pay & emoluments of the different Characters to be employed, previous to their entering on duty, as we were too remote from Congress or yourself; for the necessary steps to be taken to that end.  Confident that adequate pays & emoluments would be allowed, on the same principles & in the same proportions, with respect to similar duties, in the Main Army, as are fixed in the other departments, the business was taken up, & has been carried on hitherto.  I wish to make use of this opportunity of our meeting to have the pay & emoluments of the department fixed; that the person concerned may no longer be on an uncertainty, as to their footing.  The purchasing Commissary Generals department for that army was arranged by Congress, in the first instance, & the pay established.  I apprehend the Deputy for that Army in your department, will have his pay bearing the same proportion to yours, as that of the Deputy Commissary General of Purchases bears to the Commissary Generals, as the respective comparative duties rest on the same principles.  And as the heads of the different branches of the department there, are unconnected in actual duty with those in similar employments with the main army, I apprehend that their pay should be fixed with a view to the real services rendered, rather than by a comparison of ranks.  
                     As the nature of the service there leads the Executive Staff Officers into more extensive & diffusive Operations than those with the Main Army are subjected to, they, of consequence, are exposed to greater & more frequent expences.  these are circumstances which I beg leave to recommend to your consideration in the adjustment of their Allowance.  I have the Honor to be with much respect Yr Most Obt Servt
                     
                        Ed. Carrington
                        Lt Colo. Art: & D. Q.M.G.S.D.
                     
                  
                  
               